DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Ⅰ: Claims 1–10 in the reply filed on 09/28/2022 is acknowledged.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites:
“2. The effluent processing apparatus of claim 1, wherein substantially clean air exits the coalescing element at an outer perimeter of the chamber and the separated water flows to the bottom of the chamber.” Emphasis added.

The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(III)(D). 
For the purpose of examination, the term “substantially” is stuck from the claim. 
Claim 10 recites:
“10. The effluent processing apparatus of claim 1, wherein a density of pleats of the coalescing element is increased to facilitate capture of oil and water from the effluent mixture by the major surfaces of the pleats.” Emphasis added.

Claim 10 is indefinite because it is unclear the increase of a density of pleats of the coalescing element is based on what. Because claim 1 and its independent claim 1 does not recite a density of pleat. 
For the purpose of examination, the examiner is interpreting this limitation as a property limitation, i.e., increasing pleat density would facilitate capture of oil and water by the major surface of the pleats. It is also noted here that this claim does not recite a positive structure limitation of the effluent processing apparatus. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9–10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 9 does not recite any structural limitation of the claimed effluent processing apparatus and thus fails to further limit claim 1. Similarly, claim 10 is not directed to a further structural limitation of claim 1 and therefore, fails to further limit claim 1. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–7 and 9–10 are rejected under 35 U.S.C. 103 as being obvious over Zuerker et al., US 2017/0014745 A1 (“Zuerker”) in view of Carrion et al., US 2017/0144128 A1 (“Carrion”).
Claim 8 rejected under 35 U.S.C. 103 as being obvious over Zuerker in view of Carrion and Beach, US 3,997,303 A (“Beach”).
Regarding claim 1:
It is noted here that the limitation of “arranged to separate oil and water from an effluent mixture containing air, oil, and water” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). However, for the purpose of compact prosecution, this limitation is mapped.  
Zuerker discloses the claimed limitation of that an effluent processing apparatus (Zuerker’s line module 200 and separating module 100). Zuerker Fig. 3, [0059]. The effluent processing apparatus 100, 200 comprising: a housing (Zuerker’s annular housing 10, the outline of line module 200 and deflector plate 13) having an inlet port (Zuerker’s channels 210) and a chamber (the inner space of housing 10). Id. at Fig. 4, [0073]. Zuerker also discloses the claimed limitation of that a coalescing element (Zuerker’s coalescence filter element 22) located in the chamber of housing 10 and arranged coaxially with the inlet port 210. Id. at Fig. 4.
Zuerker discloses that its coalescing element 22 is arranged to separate oil and water from an effluent mixture containing air, oil, and water because Zuerker’s system is related to a separating module for a ventilation device for an internal combustion engine, which comprises unfiltered air and liquid including oil. Zuerker Fig. 4, [0005]. The effluent mixture (Zuerker’s unfiltered air and liquid) flows into the inlet port 210 along an axis of the coalescing element 22 and is deflected by a portion of the housing (Zuerker’s deflector plate 13) to flow perpendicular to the axis. Id. at Fig. 4, [0087]. 

    PNG
    media_image1.png
    673
    597
    media_image1.png
    Greyscale

Zuerker does not explicitly disclose the claimed limitation of that the coalescing element 22 have pleats in predefined pattern. Zuerker also does not disclose that the deflector plate 13 the effluent mixture to flow along major surfaces of the pleats to separate oil and water from the effluent mixture. 
Similar to Zuerker, Carrion is directed to process air comprising water and oil aerosols. Carrion Fig. 5A, [0002]. Similar to Zuerker, Carrion also discloses a housing 1550 accommodating a filter element—coalescer (Carrion’s fluid treatment filter 400). Additionally, Carrion discloses an inlet port (the end of flow path 601) that is coaxial with the fluid treatment filter 400. Furthermore, Carrion discloses its filter media could be pleated. Id. at Fig. 5A, [0053]. It would have been obvious to for Zuerker’s filter media 22 to look like Carrion’s prefilter assembly 1000 because pleated filter is known in the art to increase filtration area. 

    PNG
    media_image2.png
    553
    919
    media_image2.png
    Greyscale

Regarding claim 2:
It is noted here the instant invention is directed to an effluent processing apparatus. The limitation of “water” is intended use and does not get patentable weight. 
Modified Zuerker discloses the claimed limitation of that the effluent processing apparatus of claim 1, wherein clean air exits the coalescing element 1000 of Carrion at an outer perimeter of the chamber (as indicated by arrow in Zuerker’s Fig. 4, clean air exits coalescing element 1000 in place of Zuerker’s filter element 22 and flows into clean gas channel 220). Zuerker Fig. 4, [0077]. Zuerker also discloses an oil return channel 230, which is used to accommodate liquid separated by its separating module, the channel 230 is located at the bottom of Zuerker’s chamber, and therefore, read on the limitation of that “the separated water flows to the bottom of the chamber.” Id. at Fig. 4, [0076].
Regarding claim 3:
It is noted here that the limitation of that “the pleats are arranged vertically with respect to the axis of the coalescing element” is interpreted to correspond to a pleat orientation similar to applicant’s embodiment as shown in Fig. 3D. This interpretation is supported by applicant’s disclosure. Spec. dated Jun. 01, 2021 (“Spec.”) p. 15, [0058]. 
Modified Zuerker discloses the claimed limitation of that the effluence processing apparatus of claim 1, wherein the pleats are arranged vertically with respect to the axis of the coalescing element because Carrion discloses that its pleats may include crest locate at the outer annular portion and valleys located near the inner annular portion, which is consist with the instant disclosure of Fig. 3D. Carrion [0039]. 
Regarding claim 4:
It is noted here that the claimed limitation of that “a ruffled collar” is interpreted to correspond to applicant’s Fig. 3B per applicant’s disclosure. Spec. p. 11, [0044]. 
Modified Zuerker discloses the claimed limitation of that the effluent processing apparatus of claim 1, wherein the pleats form the shape of a ruffled collar because Carrion discloses that its pleats may be fan-type pleats, where the crest extend radially outwardly from the inner annular portion, which is consistent with Applicant’s Fig. 3B. 
Regarding claim 5:
Modified Zuerker discloses the claimed limitation of that the effluent processing apparatus of claim 4, wherein the coalescing element 1000 of Carrion has a first ruffled collar (Carrion’s pleated element 400) and a second ruffled collar (Carrion’s pleated element 100). Carrion Fig. 5A, [0034]. The effluent mixture flows through a predefined pattern of paths established by the first ruffled collar of element 400 and the second ruffled collar of element 100 to separate oil and water from the air.
Regarding claim 6:
The term “nested” by definition means “fits inside a larger one.”
Modified Zuerker discloses the claimed limitation of that the effluent processing apparatus of claim 5, wherein the first ruffled collar 400 and the second ruffled collar 100 are nested and concentric (Zuerker’s fluid treatment filter 400 fits inside the larger fluid treatment filter 100). Zuerker Fig. 5A. 
Regarding claim 7:
Modified Zuerker does not disclose the claimed limitation of that the effluent processing apparatus of claim 5, wherein the coalescing element has a third ruffled collar, wherein the effluent mixture flows through a predefined pattern of paths established by the first ruffled collar, the second ruffled collar and the third ruffled collar to separate oil and water from the air.
However, adding a third ruffled collar would be mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Regarding claim 8:
Modified Zuerker discloses the claimed limitation of that the effluent processing apparatus of claim 1, wherein the portion of the housing 13 deflecting the effluent mixture is disc-shaped as shown in Zuerker’s Fig. 3. Zuerker Fig. 3.  
Modified Zuerker does not disclose the claimed limitation of that the effluent processing apparatus of claim 1, wherein the portion of the housing deflecting the effluent mixture have a cone-shaped protrusion located generally central to the axis of the coalescing element.
Similar to Zuerker, Beach is directed to an oil separator. Beach Fig.1, ll. 9–17. Beach discloses a cone shaped deflector 17 used to remove oil. Id. at Fig. 1, ll. 64–79. Beach discloses that the protrusion of its cone shaped deflector 17 is located generally central to the axis of a coalescing element 14. Id. at Fig. 1. It would have been obvious for Zuerker’s deflector plate 13 to have a cone shaped as disclosed by Beach because Beach discloses such deflector plate is effective in removing oil. Id. With this modification, Zuerker’s deflector plate 13 would have a cone shape, with the cone-shaped protrusion located generally central to the axis of modified Zuerker’s coalescing element (Carrion’s prefilter assembly 1000). 
Regarding claim 9:
It is noted here that the term “effluent mixture” is not a positively recited feature as the current invention is directed to an “effluent processing apparatus.” It is also noted here that the instant claim 9 does not recite any structural limitation of the effluent processing apparatus. 
Modified Zuerker does not disclose the claimed limitation of that the effluent processing apparatus of claim 1, wherein the effluent mixture flowing along the predefined pattern of paths results in turbulence, which facilities capture of oil and water from the effluent mixture by the major surfaces of the pleats. However, the instant disclose does not disclose any specific structure of the pleats that causes the turbulence, and modified Zuerker discloses a pleat structure similar to the embodiment of applicant’s Fig. 3A, the examiner notes that when an effluent mixture comprising oil, water and air flows through Zuerker’ pleats, similar turbulence would be caused because the specific orientation of the pleats as shown in Fig. 3A because Zuerker’s modified effluence processing apparatus has an identical structure as the instant application, and the therefore, their function, property or characteristic would be the same. MPEP 2112((III). 
Regarding claim 10:
It is noted here that the term “effluent mixture” is not a positively recited feature as the current invention is directed to an “effluent processing apparatus.” It is also noted here that the instant claim 9 does not recite any structural limitation of the effluent processing apparatus. 
Modified Zuerker does not disclose the claimed limitation of that a density of pleats of the coalescing element is increased to facilitate capture of oil and water from the effluent mixture by the major surfaces of the pleats. However, since modified Zuerker discloses an identical structure of the claimed effluent processing apparatus, the examiner notes that the effect of pleat density in Zuerker would be identical in facilitating capture of oil and water. MPE 2112(III).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newton et al., US 3,997,303 A (“Newton”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776